UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon. Freda L. Wolfson
Vv. : Crim. No. 18-435(FLW)
MARTHA AGUILAR : SCHEDULING ORDER

This matter having come before the Court for arraignment on a
second superseding Indictment; and the United States being represented
by Craig Carpenito, United States Attorney for the District of New Jersey
(by Meriah Russell, Assistant U.S. Attorney, appearing); and the defendant
Martha Aguilar being represented by Andrea Bergman, Esq.; and the
parties having met and conferred prior to arraignment and having
determined that this matter may be treated as a criminal case that does
not require extensive discovery within the meaning of paragraph 3 of this
Court’s Standing Order for Criminal Trial Scheduling and Discovery; and
the parties having agreed on a schedule for the exchange of discovery and
the filing and argument of pretrial motions; and the Court having accepted
such schedule, and for good cause shown,

It is on this 9th day of December, 2019, ORDERED that:

1. The Government shall provide all discovery required by Federal
Rule of Criminal Procedure 16(a)(1) on or before December 30, 2019.

2. The Government shall provide exculpatory evidence, within the
meaning of Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, on or

before December 30, 2019. Exculpatory evidence that becomes known to
the Government after that date shall be disclosed reasonably promptly
after becoming known to the Government.

3. The Defendant shall provide all discovery required by Federal Rule
of Criminal Procedure 16(b)(1) on or before January 20, 2020.

4. The Defendant shall provide any and all notices required by
Federal Rules of Criminal Procedure 12.1, 12.2, and 12.3 on or before
January 20, 2020.

5. The following shall be the schedule for pretrial motions in this
matter:

a) The Defendant shall file any and all pretrial motions, pursuant
to Federal Rules of Criminal Procedure 12(b) and 41(h), in the manner set
forth in L. Civ. R. 7.1, on or before February 10, 2020;

b) The Government shall file any response to the Defendant’s
pretrial motions on or before March 2, 20°20,

c) The Defendant shall file any reply on or before March 16,
2020;

d) Oral argument on pretrial motions shall be held on

ee at -a.m./p.m. & dike b&b Se fd hey Weak

Cy yal *
6. Pursuant to paragraphs 17 to 21 of the Court’s Standing Order
No. 15-2, the Court shall, in consultation with the parties, schedule a final
pretrial conference that will be held no sooner than two (2) weeks following
the disposition of pretrial motions. If appropriate, a trial date will be set

at this final pretrial conference.

“3

f

fi A# ip _—

Honorable Freda Ll. Wolfson
United States Magistrate Judge
